DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on April 1, 2021.  Claims 1-6, 8-12, 14-15 are pending.  Claims 1, 8 were amended.  Claims 7, 13 and 16 were cancelled.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 102/103, the applicants stated:
	”As reflected in independent claims 1 and 8, the pending claims recite, “the silica has a degree of association of 1.9 to 5.0” and have been amended to recite “the silica has an average primary particle size of 100 nm or less.” Shinoda fails to teach or suggest any polishing compositions containing silica having these features.
As reflected in independent claims 1 and 8, the pending claims recite, “the silica has a degree of association of 1.9 to 5.0.” The Office cites to Comparative Example 4 in Table 1 of Shinoda as teaching a composition comprising silica particles having an association degree of 1.95. See Office Action, at 5. However, this composition contains silica particles having an average primary particle diameter of 101.5 nm. Without acquiescing to the merits of the rejection, and solely for the purpose of expediting allowance, Applicant has amended independent claims 1 and 8 to recite, “the silica has an average primary particle size of 100 nm or less.” Comparative Example 4 has an average primary particle size of 101.5 nm, outside the range now recited in the claims. Because Shinoda fails to teach or suggest any compositions having each and every feature of the pending claims, Shinoda fails to anticipate the claimed subject matter.
Additionally, Shinoda fails to render obvious any of the pending claims. As discussed above, independent claims 1 and 8 recite, “the silica has a degree of association of 1.9 to 5.0.” Aside from Comparative Example 4, Shinoda fails to disclose any compositions with an association degree within the claimed range. See, e.g., Shinoda, Table 1. In fact, Shinoda discourages using silica particles having association degrees of 1.9 to 5.0. Shinoda states, “in order to obtain preferable polishing rate of the interlayer insulating film and favorable dispersion stability in the polishing liquid, the association degree of the particles is preferably 1.30 or less, and more preferably 1.25 or less.” Id. at para. [0049] (emphasis added). Specifically, Shinoda contrasts hypothetical cases in which the association degree is 1 and 2, where the particles are present in the same concentration (mass %). Shinoda states that when the association degree is 1, the number of particles is twice as many as when the association degree is 2. Therefore, when the association degree is 1, more particles can be brought into contact with a wafer surface, and the polishing rate for the interlayer insulating film is increased. Following Shinoda’s guidance of using silica with an association degree of 1.3 or less, one of ordinary skill would have found no reason to use silica with a relatively high association degrees of 1.9 to 5.0, as recited in the claims, much less harbored any reasonable expectation of success in doing so.”	

Allowable Subject Matter
4.	Claims 1-6, 8-12, 14-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-6, 9, 11, 12, the cited prior arts fail to disclose or suggest a polishing composition comprising silica of which a maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25°C or higher and 250°C or lower is -0.011 or more and less than 0, a pH at 25°C of the polishing composition being less than 6.0, wherein:
a true density of the silica is more than 1.70 g/cm3 and 2.18 g/cm3 or less; the silica has an average primary particle size of 100 nm or less: and
the silica has a degree of association of 1.9 to 5.0.

Regarding to claim 8, 10, 14, 15, the cited prior arts fail to disclose or suggest preparing silica of which a maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25°C or higher and 250°C or lower is -0.011 or more and less than 0; and mixing the silica with water, wherein:
a true density of the silica is more than 1.70 g/cm3 and 2.18 g/cm3 or less; 
the silica has an average primary particle size of 100 nm or less: and
the silica has a degree of association of 1.9 to 5.0.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713